Title: From Thomas Jefferson to James Dinsmore, 24 June 1804
From: Jefferson, Thomas
To: Dinsmore, James


          
            Dear Sir
            Washington June 24. 04.
          
          I recieved last night your favor of the 20th. I am very sorry mr Wanscher has plaistered the cieling of the Hall before the floor above was laid. as to waiting a month or two for the keys of the plaistering to get hard, a century would not make them proof against the effect of putting up the partitions above and laying the floor. let the partitions above therefore be put up immediately & the floors be laid. the cieling of the Hall will probably fall down or be so injured as to render it necessary to take it down & do it over again: but for this there is no help. I am certain you have a plan of the partitions of the terras rooms, among the papers which I have given you. it was on a long narrow peice of paper which I remember well. I send you however a copy of my first draught, which will give you measures in feet, but not in inches. you will be obliged to correct it by actual measurement, and to adapt it to that.   I have ordered glass for the skylights from Philadelphia. till it comes they may be covered with boards.   I believe I had not given mr Wanscher particular directions as to the manner of panneling the cieling of the Dome. if it is not too late I would have it done somewhat in the stile of that of the Pantheon, which you will find in Palladio. the pannels from the equator to the pole shorten in proportion as they narrow. on the back of the inclosed paper I have given divisions for the pannels on that plan. I believe the length measured on the curvature of the dome is 18. f. 9. I. if it varies a little my divisions may be varied proportionally.   our passages are to have no cornice. perhaps mr Wanscher in plaistering might join the side & cieling by a cavetto, beaded at each end thus 
 
 
 
  there is to be an arch over the stairs. you and I once agreed on the manner, but without seeing the place I cannot recollect it well enough to describe it. but as I shall be at home in a month, that will be in time. the ten Dollars shall be sent to mrs Wanscher. a painter will go about the time I go. Accept my best wishes.
          
            Th: Jefferson
          
        